124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.FEDERAL DEPOSIT INSURANCE CORPORATION;  Plaintiff,andPSB Credit Services, Inc., Plaintiff-Appellant,v.Robert COTITTA;  Hazel M. Blanchard, Defendants-Appellees.
No. 97-1452WM.
United States Court of Appeals, Eighth Circuit.
Submitted September 12, 1997.Filed Sept. 18, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
PSB Credit Services, Inc, appeals the district court's summary judgment rulings in favor of Robert Cotitta on Counts I and II of the complaint.  Having thoroughly reviewed the record and the parties' submissions, we affirm for the reasons given in the district court's opinion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.